Title: John Adams to Joseph Palmer, 26 August 1784
From: Adams, John
To: Palmer, Joseph


        
          Dear Sir.
          Auteuil near Paris August 26th: 1784.
        
        I received with great Pleasure your friendly Letter of the 16. of June by my dear Mrs: Adams, who with our daughter and eldest Son, are happily settled with me at this Place, about three miles from the City, and very near the great Forrest of Boulogne, which is my Park without any Expence
        I am very sorry to learn from your Letter that your private affairs have been embarassed and I wish you every success in the Sperma-Coeti Candle Manufactory. Nothing would give me more Pleasure, than to be able to assure you of a good Market for your Oil and Candles. But G. Britain is still so distant from her true System of Policy, that I can give but little encouragement.— She should facilitate to us the means of Remittance in every Article in order to allure to herself Purchasers of her Manufactories and to efface the Effects of her former Imprudence: But she is still guided the same sort of Advisers, who for what I see will complete what they Began, the Ruin of that Kingdom. They are still as incapable as ever of seeing a Reason or feeling a just Motive.
        I doubt very much whether France and Holland can supply the Place of the British Market. Neither are as yet able or willing to giving Credit, and neither has occasion for oil or Candles in such Quantities. Holland no Doubt will take some of these Articles, France not much—Germany and the North, I should think might take some; Italy, by the Way of Marseilles a good deal, but while

British Merchants hold out such a Credit, ours will think little of going elsewhere; if the Scheld should be opened, I think our Countrymen, will speculate to great Advantage in Germany in the mean time; they might begin, in Hamborough, Bremen, or Embden or Stetin. There is but one Way of Reasoning with England, and that is by shewing her that you can do without her and furnish yourselves elsewhere.— one great Contract made with a Merchant or Manufacturer of any other Nation and executed would have more Influence in England than a Negotiation among Statesmen of a year.
        A merry Instance of this happened the other day: a Mr: Weems of Maryland wrote me from London that the Archbishops and Bishops, refused him Ordination, unless he would take the oath of allegiance, & desired to know if he could be ordained upon the Continent. I asked Mr: St: Saphorin the Danish Envoy at the Hague. He wrote to his Court who referred it to, the Faculty of Theology, who reported that any American Candidate might be ordained in Denmark upon subscribing the Articles of the Church of England without any oath and that the ordination might be performed in Latin: the Court confirmed the Report, and the Minister gave even some kind Hints that a Bishop might be appointed in a Danish Island which would be very convenient for American Candidates. I wrote this to Weems, but no sooner had he received the News, made it known, and began to talk of a Journey to Copenhagen, than the English Bishops began to beg him not to go, and to promise him that a Bill should be brought into Parliament, dispensing with the Oaths.—
        This Anecdote is sufficient to point out to Us, what we have to do. No other Method of dealing with those People will succeed.
        If I should find a Merchant willing to enter into a Contract with you, I will mention it, but I should advise you to write directly to Messieurs Wilhem and Jan Willink, Nicholas and Jacob Van Staphorst, and De La Lande and Fynje Merchants in Amsterdam, or either of them.
        I am much obliged to you for mentioning Mr: Tyler, whose Character and Conduct are become very interesting to me. It is a very good sign in his favour that in the Course of his Profession, he has done his Duty to your Satisfaction— I know of no Vocation in which a Man may do more, good, and a Disposition to do it, is the best Ingredient in the Composition of a Lawyer. Neither Profit, or Fame should be the object of his Pursuit, any further than as they are

connected with Utility to his Friends and society, and every Intimation which shews that he enters into this Spirit of his Business gives me more Pleasure, than the highest Elogiums of his Eloquence or Skill.
        With great and sincere Esteem, I am / Dear Sir, / Your most obedient / humble Servant.
        
          John Adams.
        
      